         Case 1:12-cr-00647-PKC Document 474 Filed 06/29/20 Page 1 of 3

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC




                                                             June 29, 2020




VIA ECF

Honorable P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

RE:    United States v. Michael Little, 12 Cr. 647 (PKC)
       Letter motion of Michael J. Little, Pro Se, seeking return of passport
         and permission to return to and serve supervised release in
         the United Kingdom

Dear Judge Castel:

       Mr. Michael J. Little, who I have assisted as standby counsel, has requested that I file the
attached letter motion and exhibit on his behalf.



                                                             Respectfully submitted,


                                                             ______/S/________________
                                                             Sean M. Maher


Attachment:    Letter motion of Michael J. Little w/ Exhibit A

CC:            All counsel via ECF;
               PO Kannellopoulos and PO Moscato via email




                     233 BROADWAY, SUITE 820, NEW YORK, NEW YORK 10279
                              (212) 661-5333 • (347) 548-9959 FAX
                                  WWW.SEANMAHERLAW.COM
       Case 1:12-cr-00647-PKC Document 474 Filed 06/29/20 Page 2 of 3



                                   MICHAEL J. LITTLE
                                    8-03 43RD AVENUE
                                   LONG ISLAND CITY
                                    NEW YORK 11101
                                     +1 646 660 1085


                                        June 29th 2020



By ECF & EMAIL
The Honorable P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl St.
New York, NY 10007-1312



Re:            Application for return of passport and permission to return to and serve
               supervised release in the United Kingdom
               United States of America v. Michael Little
                Docket No. 12-cr-0647 (PKC)


Dear Judge Castel,

       I write from Moshannon Valley Correctional Center [MVCC], Philipsburg, PA
16866. I will be released to the above address on July 14, 2020 after a quarantine period
commencing today. Because of the Queens address, my supervised release will be monitored
by the Department of Probation in the EDNY who have liaised with MVCC in the
preparation of my release plan. My designated probation officer is John Kanellopoulos.

        I am applying to the Court for an order (i) for the return of my passport; and (ii) for
permission permanently to return to my home in the U.K. and undertake my supervised
release obligations there. At my sentencing hearing on November 20th 2018, the Court
indicated I would be permitted to serve my one-year term of supervised release in the United
Kingdom. See November 20, 2018 Transcript at pp. 75-76.

         My understanding is I cannot be deported while my appeal remains pending. My reply
brief is due August 3, 2020. The Second Circuit docket indicates that oral argument is
proposed for the week of September 14. See US v. Little, 18-3622.

        My daughter Anneliese, arranged her wedding day for August 21, 2020 [See Exhibit
A, attached] in the expectation her father would be home by then to give her away. A kind
friend has underwritten to provide an airline ticket for me from New York to London. By
making my own way home, the US Treasury would save the costs of deportation.
       Case 1:12-cr-00647-PKC Document 474 Filed 06/29/20 Page 3 of 3



        EDNY Probation Service, through PO Kanellopoulos, has indicated it takes no
position on this application and defers to the decision of the Court in respect of the release of
my passport and my return to the U.K. The Government, through AUSA DiMase has also
indicated it takes no position on my application to return to the UK.

        My prayer is the Court will grant permission for the return of my passport and
allowing me to return home at least 14 days before August 21, 2020 [to satisfy UK quarantine
requirements] so I can be there for my daughter’s wedding.

                                                                Respectfully submitted

                                                          /s/    M. J. Little
                                                                 Michael J. Little, Pro Se




 cc:     AUSA Christopher J, DiMase. via ECF
         Sean Maher, Esq. via ECF
         Robert A, Culp, Esq. via email
         PTO John Moscato via email
         US Probation Officer John Kanellopoulos via email
